UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): February 9, 2012 NetSpend Holdings,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34915 (Commission File Number) 20-2306550 (IRS Employer Identification No.) 701 Brazos Street, Suite1300, Austin, Texas (Address of principal executive offices) 78701-2582 (Zip Code) Registrant’s telephone number, including area code: (512) 532-8200 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 9 and 10, 2012, NetSpend Holdings,Inc. (“NetSpend”) granted restricted stock awards to the following executive officers and directors: Officers: Steven F. Coleman: 20,339 shares James H. DeVoglaer: 13,559 shares George W. Gresham: 75,480 shares Charles J. Harris: 75,480 shares Anh Hatzopoulos: 20,339 shares James P. Jerome: 13,559 shares Directors: Thomas A. McCullough: 8,730 shares Daniel M. Schley: 27,351 shares Stephen A. Vogel: 25,024 shares The number of shares received by Messrs. Schley and Vogel in excess of 8,730 represents shares received in lieu of cash retainer fees. A copy of the forms associated with these agreements are attached to this Current Report on Form 8-K as Exhibit 10.1 and Exhibit 10.2. Item 9.01. Financial Statements and Exhibits. ExhibitNo. Description Form of NetSpend Holdings, Inc. Restricted Stock Agreement (Employees). Form of NetSpend Holdings, Inc. Restricted Stock Agreement (Directors). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NETSPEND HOLDINGS,INC. Date: February 14, 2012 By: /s/ George W. Gresham George W. Gresham Chief Financial Officer EXHIBITINDEX ExhibitNo. Description Form of NetSpend Holdings, Inc. Restricted Stock Agreement (Employees). Form of NetSpend Holdings, Inc. Restricted Stock Agreement (Directors).
